Citation Nr: 1142122	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  09-38 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a disability rating in excess of 10 percent for lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband 


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from July 1998 to November 2005 and from September 2006 to November 2007.     

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued the noncompensable disability rating for the Veteran's migraine headaches and increased the disability rating for the Veteran's lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine to 10 percent, effective December 6, 2007.  

Subsequently, in an August 2009 statement of the case (SOC), the RO increased the disability rating for the migraine headaches to 30 percent, and granted an earlier effective date of November 15, 2005, for the Veteran's 10-percent rating for her lumbar spine disability.  Inasmuch higher evaluations are potentially available and as the ratings were already in appellate status, the Board will consider entitlement to increased ratings for migraine headaches and for the lumbar spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a March 2010 rating decision, the RO denied service connection for loss of use and pain in gluteal muscles associated with lumbar disc disease.  However, while the Veteran timely filed a notice of disagreement (NOD), she did not perfect an appeal of that claim by subsequently filing a substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2011).  Therefore, that issue is not before the Board.

In August 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge held at the RO (Travel Board hearing).  The transcript of the hearing has been associated with the claims file and has been reviewed.

The Board notes that the issue of TDIU is also under consideration by the Board.  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, in an undated statement and her August 2011 Travel Board hearing testimony, the Veteran contended that her service-connected disabilities prevented her from obtaining and maintaining gainful employment.  Therefore, the Board finds the Veteran has raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for further development and adjudication.  Rice, supra.

Finally, the Board notes that the Veteran, through her representative, has argued that her scoliosis and sacral osteoarthritis should be rated separately from her service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.  In this regard, the Veteran had filed a claim for service connection for scoliosis and sacral osteoarthritis in an undated statement.  In its August 2009 SOC pertaining to the issues currently on appeal, the RO indicated that it had not considered the Veteran's claim for service connection for scoliosis and sacral osteoarthritis because it had also considered the symptoms from the scoliosis and sacral osteoarthritis in its adjudication of the current issue pertaining to the lumbar spine in the October 2008 rating decision.

As such, the Veteran's service-connected lumbar spine disability is currently rated under Diagnostic Code 5243 (intervertebral disc syndrome (IVDS)).  38 C.F.R. § 4.71a.  Under this Diagnostic Code, IVDS is rated under either the General Rating Formula for Diseases and Injuries of the Spine, which rates a spine disorder on the basis of limitation of motion, or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Similarly, Diagnostic Code 5003, degenerative arthritis, also rates the disability on the basis of limitation of motion.  In this respect, under 38 C.F.R. § 4.14, separate disability ratings may be assigned for distinct disabilities resulting from the same injury, so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  Thus, under 38 C.F.R. § 4.14, pyramiding occurs when the same manifestation is evaluated under different diagnoses.  In this case, the Veteran's sacral osteoarthritis may not be rated separately as its symptomatology is rated under the same diagnostic code as those of her service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.

However, it is possible that the Veteran's scoliosis may have manifestations of symptomatology that are distinct from those that stem from her service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.  In that case, service connection for scoliosis may be warranted.  Thus, the Board finds it necessary to refer the Veteran's claim for service connection for scoliosis for further development to ascertain whether this disability have symptomatology different from the service-connected lumbar spine disability, and if so, whether service connection is warranted.  The issue of service connection for scoliosis, including as secondary to service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain private medical treatment records that the Veteran has identified and provided authorization to release.  Specifically, in May 2010, the Veteran completed and submitted a VA Form 21-4142, identifying the names and addresses of her private treating physicians, A. Carl, M.D.; M. Ferrillo, M.D., of the Albany Center for Pain Management; and H. Tabakian, M.D.  The Veteran also reported treatment at the Albany VA Medical Center from November 2007 to the present.  A review of the claims file shows that private treatment records from the Albany Center for Pain Management have been obtained and associated with the claims file.  However, while the RO has attempted to request medical records from A. Carl, M.D., and from H. Tabakian, M.D., these records nevertheless have not been obtained.  The Board notes that some treatment records from these two physicians have been submitted by the Veteran and associated with the claims file; however, a complete copy of treatment records from these two physicians is still outstanding.  Furthermore, a complete copy of VA treatment records dated from November 2007 to the present have not been obtained.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  VA also has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, VA examinations are needed to determine the current nature, extent, and severity of the Veteran's service-connected migraine headaches and lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.  In reference to the migraine headaches, while recent medical treatment records show no complaints of migraine headaches, and in fact show that they have decreased in number, the Veteran has nevertheless contended that her migraine headaches have worsened and that she experiences three to five migraine headaches each month.  See VA treatment record dated in August 2010 and August 2011 Travel Board hearing transcript.  

With respect to the Veteran's service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine, the Veteran also testified during the August 2011 Travel Board hearing that this disability has worsened.  She reported constant pain and muscle spasms in her spine.  Additionally, medical evidence of record also shows that the Veteran was provided multiple injections and various medications to alleviate her symptoms, but to no avail.  The Veteran also has reported, and the medical evidence of record shows, symptoms of radiculopathy in the right leg, and possibly the left leg, due to her service-connected lumbar spine disability.  In this regard, if the Veteran has radiculopathy in either or both lower extremities due to her service-connected lumbar spine disability, service connection may be warranted for these neurologic manifestations under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (paralysis of the sciatic nerve).

Additionally, a review of the claims file indicates that the last VA examination of the spine was performed in August 2008, and the last VA general examination was performed in 2006.  More current examinations would be helpful in deciding the Veteran's appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As such, VA is required to afford a Veteran contemporaneous VA examinations to assess the current nature, extent and severity of her service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.  

In reference to the issue of TDIU, as previously noted, when evidence of unemployability is submitted during the course of an appeal of an increased rating claim, a claim for entitlement to a TDIU due to service-connected disabilities will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits, but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice, 22 Vet. App. at 453-54.

In this case, the issue of a TDIU has been raised by the evidence of record.  Specifically, in an undated statement and her August 2011 Travel Board hearing testimony, the Veteran contended that her service-connected disabilities prevented her from obtaining and maintaining gainful employment.  Thus, this claim must be included in the adjudication of the Veteran's claim for increased ratings.  Therefore, the Board finds the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the AOJ for proper development and adjudication.

Thus, the AOJ should send the Veteran a Veterans Claims Assistance Act of 2000 (VCAA) notice letter for his TDIU claim.  This letter should notify the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  In addition, this letter should be compliant with the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be provided notice that advises her of the disability rating and effective date elements of a claim, keeping in mind that a TDIU claim is a type of claim for a higher disability rating.

Thereafter, the file should be reviewed for any additional development necessary, including any examinations to determine whether the Veteran is entitled to TDIU on a schedular or extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying the Veteran of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis.  This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b).  This letter should also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Specifically, this letter should advise her concerning the elements of a disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for her to fill out.  See M21-1MR, IV.ii.2.F.25.i.  

The claims file should include documentation that VA has complied with VA's duties to notify and assist a claimant.

3.  Obtain from the appropriate VA medical center any additional relevant treatment records pertaining to the service-connected back disorder and migraine headaches dated since November 2007.

Continue to request copies of private medical treatment records from A. Carl, M.D., and from H Tabakian, M.D., as identified and authorized on a May 2010 VA Form 21-4142 submitted by the Veteran.  All records obtained should be added to the claims folder.  If requests for these private treatment records are unsuccessful, VA should inform the Veteran of the non-response so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R § 3.159 (2011).

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.
    
4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her migraine headaches.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology of the migraine headaches, including any prostrating and prolonged attacks, their frequency of occurrence (i.e., once a month, more than once a month, or frequently), and whether the attacks are productive of severe economic inadaptability.

Finally, the examiner should indicate the effect the Veteran's migraine headaches disability has on her ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's testimony indicating that she was forced to retire early from the military and has not been able to hold a full-time job since discharge from service due to her service-connected disabilities.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim for an increased rating.

5.  Schedule the Veteran for a VA orthopedic/neurological examination to determine the current nature and severity of her lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examination must include range of motion findings.  The examiner is asked to identify and describe any current symptomatology, including any functional loss associated with the back disability due to more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, pain on pressure or manipulation, and muscle spasm.

The examiner should specify any additional limitation of motion due to any of the aforementioned factors, including during prolonged, repetitive use of the back or when, for example, the Veteran's symptoms are most problematic ("flare-ups").  If there is no objective evidence of these symptoms, the examiner should so state.

If there is evidence of any objective neurological abnormality associated with the Veteran's service-connected low back disability, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify this abnormality and comment on its severity as mild, moderate, moderately severe or severe.

The examination report should also include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months.  Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

In discussing the symptoms and manifestations of the Veteran's service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine, the examiner should include a discussion of all the symptoms that are attributable to the service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine, and those that are attributable to any nonservice-connected spine disorders, including scoliosis.  However, in the event that symptoms of a nonservice-connected disorder cannot be separated from those of a service-connected disorder, VA must presume that all impairment shown is part and parcel of the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, in this case, if the symptoms of any nonservice-connected disabilities, including scoliosis, cannot be separated from those of the service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine, all symptoms related to the nonservice-connected disabilities will be attributed to the service-connected lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine.  

Finally, the examiner should indicate the effect the Veteran's lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine has on her ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's testimony indicating that she was forced to retire early from the military and has not been able to hold a full-time job since discharge from service due to her service-connected disabilities.

The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim for an increased rating.

6.  After completion of the above, the AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Readjudicate the Veteran's claims for entitlement to a disability rating in excess of 30 percent for migraine headaches; entitlement to a disability rating in excess of 10 percent for lumbar disc disease with degeneration, disc protrusions, and degenerative joint disease of the lumbar spine; and adjudicate the claim for entitlement to a TDIU, in light of the physical examinations provided to her and any additional medical evidence received since the supplemental statement of the case (SSOC) in May 2011, to specifically include whether the Veteran's claims for an increased rating and TDIU should be submitted to the Director, Compensation and Pension Service for extra-schedular consideration.  If the claims are not granted to the Veteran's satisfaction, send her and her representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).



